Mr. Justice del Toro
delivered the opinion of the court.
On July 1, 1915, Antolina Santiago y Soto, in her own behalf and in representation of her minor son Elenterio Fretó Santiago,' executed7 before Notary Francisco Navarro Ortiz, in Cayey, deed of bargain and sale No. 114 in favor of Gabriel García Eivera, and upon its presentation in the -Registry of Property of Ghayama the registrar refused to admit the same to record for the reasons stated in the following decision :
“Admission to record of this document is denied because as it involves the sale of real property in which a minor has an interest, according to the law in force the District Court of Guayama and not the Municipal Court of Cayey has jurisdiction by reason of the subject-matter of the contract to order the execution of the instrument in favor of Gabriel Garcia Rivera, and the authorization of the said district court is necessary. A cautionary notice is entered for the legal period, etc.”
Not being satisfied with the above decision, Gabriel Garcia Rivera took the present appeal and in support of his contention cites the decision of this court in the case of Flores v. The Registrar of Guayama, 19 P. R. R. 967: The registrar filed a brief in support of his decision.
From the document submitted to pur consideration it appears that Gabriel García y Rivera filed a complaint in the Municipal Court of Cayey against Antolina Santiago and her son, Elenterio Fretó, to enforce the execution of a deed, setting forth that Jaime Fretó y Méndez was the owner of a joint interest in a certain house situated in Cayey and sold the same to the plaintiff for the sum of $100, but that he did not execute a deed of sale or receive the purchase price because he was taken sick and died some time later. On these facts the plaintiff prayed the court to adjudge that the de-fehdants, who were the sole heirs of Jaime Fretó, should receive the purchase price and execute the corresponding deed so that he might record his title in the registry of prop-. *396erty. ' Defendant Antolina Santiago, in her own right and as the representative of her minor son, made a proposition to the plaintiff to settle the matter by admitting the facts alleged in the complaint and allowing judgment to be entered against her without costs. The municipal court rendered judgment accordingly and Antolina Santiago, in her said dual capacity, executed the said deed.
In these circumstances we are of the opinion that the registrar of property acted in accordance with law in refusing to record the instrument, for an analysis of the facts forces us to the conclusion that they involve the sale of real property which belongs in part to a minor, or, at least, the ratification by a minor of a sale of realty made by his deceased father before his death, without authorization of the proper district court. In the case of Avilés v. The Registrar of Aguadilla, 17 P. R. R. 925, this court established the following doctrine:
“In tbe foregoing- ease, upon the death of A his minor children were declared to be his heirs and the deed was executed by the widow without obtaining judicial authorization therefor. The registrar refused to admit the instrument to record upon this ground also and the court held that the registrar was right as to this point, because the act performed involved the sale or the ratification of the sale of real property by minors, and judicial authorization was absolutely necessary in accordance with the law in force at the time the instrument was executed.” (Syllabus.)
Tbe case of Flores v. The Registrar of Property of Guayama, supra, cited by tbe appellant, is a case of tbe sale of realty belonging to minors in execution of a judgment rendered against tbe said minors. Tbe registrar refused to record tbe deed of sale on tbe ground tbat as tbe property was recorded in tbe name of tbe minors “only tbe mother, after due authorization by tbe district court, is empowered •to sell tbe aforesaid property.” In tbat case this court laid down the following doctrine:
*397“The sale of property belonging to minors made by a marshal at public auction in compliance with a writ of execution of a judgment rendered against the said minors is Valid and therefore recordable in the registry.” (Syllabus.)
While it is true that the Flores case was a case of a judgment rendered by a municipal court, it is also true that the refusal of the registrar to record the deed was not based on that particular fact, nor was it considered by this court in the opinion on which it based its decision of the appeal.
We have considered anew the facts in the Flores case for the purpose of determining the scope of the jurisprudence it establishes, and in order that it may not be given such an extensive construction as to prejudice the interests of minors and defeat the legislative intent, we will state clearly that the said jurisprudence refers to cases in which a court of competent jurisdiction over the subject-matter renders judgment against minor defendants.
As we have said, the case of Garcia Rivera now under consideration involves the ratification of a sale of realty said to have been made before his death, by the father of the minor defendant. Consequently, the lack of jurisdiction on the part of- the municipal court is manifest. The district courts have jurisdiction in such cases inasmuch as the Legislature decided that one of their duties should be the supervision of the persons and property of minors.
The decision appealed from should be

Affirmed.

Justices Wolf and Hutchison concurred.
Chief Justice Hernández and Justice Aldrey dissented.